DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2018-197291 and 2019-168862 was received on 18 January 2019 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 03 October 2019 have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both “a direction” and “a cover member” (Fig. 8B; ¶0038).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
third through-hole and the fourth through-hole (Claim 7) must be shown or the feature(s) canceled from the claim(s).   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 1 recites “the pressure generating element to the pressure generating element” in line 7.  Examiner interprets this as an inadvertent duplication of the term “the pressure generating element”.
Claim 1 recites “parallel to [a] direction” in line 14.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the term “direction”.  This term can broadly reasonably be interpreted as any direction of which the silicon substrate extends.  With the substrate being a three dimensional shape, this can be interpreted broadly as any direction.  However, based on applicants specification, which further defines the direction as to the direction that the “sides” of the substrate extend, and specifically in one direction (110) as provided in the specification and drawings, examiner interprets the claim as narrowly defined.  Examiner suggests applicant modify the claim language to be less ambiguous as to the “direction”.
Claim 1 recites “direction” with the label (110) and further labels a cover member with the same reference (110)(¶0038; Fig. 8B).
Claim 1 recites “an electrical wiring line” in line 6.  Claim 14 recites “a wire”.  The term “wiring line” is not recited in the specification nor given a reference character.  The term “a wire” is recited and 
Claim 4 is dependent on claim 3.  Claim 3 recites “a first through-hole and a second through-hole adjacent to the first through-hole, the first through-hole and the second through-hole being disposed on a straight line extending in the direction [110].”  Per the specification and Figs. 4, 7, 9, this claim is clear.  However, Claim 4 recites “wherein the second through-hole is disposed at a position shifted from the first through-hole in a direction substantially perpendicular to the direction [110].  It is unclear to examiner how the first and second through holes can both be in a straight line and perpendicularly shifted to the same direction 110 from one another.  It is not clear to the examiner which drawing or where in the specification explains or details the same.  The recitation appears to be mutually exclusive as to the claimed positioning of the through-holes in claims 3 and 4.
Claim 13 recites “a cover member covering a side of the liquid ejection head including the ejection port.”  The specification (¶0038-0041) describes the cover member 110 attached to the ejection port 19 side of the liquid ejection head 100.  Figs. 8A-B show the cover member 110.  The specification further describes the cover member 110 is disposed at the position of the through-holes 3…the through-holes 3 and the frame of the cover member 110 overlap as viewed from the ejection port side (¶0040).  Per the specification and the drawings, the cover member does not appear “to cover a side of the ejection port” as recited in the claim.  Instead, the cover member covers a side of the through-holes 3 as recited in the specification and illustrated in the drawings.  Examiner for purposes of examination interprets “a side” as any side (Fig. 8A), “any side” in the illustration of Fig. 8A as the left side.
Claims 2-14 are rejected because they inherit the deficiencies of Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US PGPub 2017/0368825 A1).
With regard to Claim 1, Tanaka discloses a liquid ejection head (Fig. 2) comprising: a recording element substrate (Fig. 2; substrate 24; ¶0029) including: an ejection port member (21) including an ejection port (22) that ejects liquid (¶0045); 
an electrical wiring layer including a pressure generating element (Figs. 2-3; ¶0039, 0044-0045; 46, 45, 47, 40, 37; piezo element 32) configured to pressurize the liquid to eject the liquid and an electrically connecting part (Figs. 3-6; wire 47) connected to the pressure (32) through an electrical wiring line (Figs. 2-6; 37) to supply power for driving the pressure generating element to the pressure generating element (¶0037-0038); and 
a silicon substrate (33; Figs. 2-3; ¶0037) having the ejection port member and the electrical wiring layer on a front side (Figs. 2-3; bottom side), wherein a back side of the silicon substrate is a surface (100) (top side labeled second surface 42), 
wherein the silicon substrate (33) includes at least one through-hole (45a; ¶0058) passing through the silicon substrate to expose the electrically connecting part (Figs. 2-6; ¶0043, wire passing through substrate 33), and 
wherein an outer shape of an opening of the through-hole on the back side of the silicon substrate has no side parallel to direction [110] of the silicon substrate (Figs. 4-6; circular opening as shown) or has a side parallel to the direction [110] of the silicon substrate, wherein the side has a length equal to or less than half an entire length of the through-hole in the direction [110].

With regard to Claim 2, Tanaka further discloses wherein the silicon substrate (33) has a rectangular outer shape having a side extending in the direction [110] (see Figs. 2-3).

With regard to Claim 3, Tanaka further discloses wherein the at least one through- hole  (45a) includes a first through-hole and a second through-hole adjacent to the first through- hole (Figs. 2, 4-5, multiple through holes shown), the first through-hole and the second through-hole being disposed on a straight line extending in the direction [110] (Figs. 2, 4-5).

Tanaka further discloses wherein the second through-hole is disposed at a position shifted from the first through-hole in a direction substantially perpendicular to the direction [110] (Figs. 4-6).

With regard to Claim 5, Tanaka further discloses wherein the at least one through- hole is disposed at an end of the silicon substrate (¶0055).

With regard to Claim 6, Tanaka further discloses wherein the opening of the at least one through-hole has a rectangular, parallelogram, or circular outer shape (Figs. 4-6, circular shape as shown).

With regard to Claim 13, Tanaka further discloses a cover member (4; Fig. 1) covering a side of the liquid ejection head including the ejection port (Fig. 1; carriage 4 acts as cover member covering side of head including ejection port as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, in view of Takeuchi et al. (US PGPub 2014/0132674 A1), hereinafter Takeuchi.
With regard to Claim 9, Tanaka does not explicitly disclose wherein the pressure generating element comprises a heater configured to heat the liquid.
The secondary reference of Takeuchi discloses wherein the pressure generating element comprises a heater configured to heat the liquid (heater element as energy generating element 1; Fig. 5; ¶0075; ¶0093).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heater of Takeuchi, with the liquid ejection head of Tanaka, in order to eject the ink, as taught by Takeuchi (¶0075; ¶0093).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, in view of Iwanaga et al. (US PGPub 2012/0033917 A1), hereinafter Iwanaga.
With regard to Claim 10, Tanaka does not explicitly disclose wherein a plurality of the recording element substrates are disposed in a straight line in a longitudinal direction of the liquid ejection head.
Iwanaga discloses wherein a plurality of the recording element substrates are disposed in a straight line in a longitudinal direction of the liquid ejection head (substrates 1100; Figs. 1-2; ¶0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of recording element substrates of Iwanaga, with the liquid ejection head of Tanaka, in order to discharge liquid over the total width of a recording medium, as taught by Iwanaga (¶0036).

With regard to Claim 12, Tanaka does not explicitly disclose wherein the liquid ejection head comprises a PageWide liquid ejection head in which a plurality of the recording element substrates are arrayed.
The secondary reference of Iwanaga discloses wherein the liquid ejection head comprises a PageWide liquid ejection head in which a plurality of the recording element substrates are arrayed (Figs. 1-2; ¶0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of recording element substrates of Iwanaga, with the liquid ejection head of Tanaka, in order to discharge liquid over the total width of a recording medium, as taught by Iwanaga (¶0036).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, in view of Gejima (US PGPub 2016/0144624 A1).
With regard to Claim 11, Tanaka does not explicitly disclose wherein a plurality of the recording element substrates are disposed in a staggered pattern in a longitudinal direction of the liquid ejection head.
Gejima discloses wherein a plurality of the recording element substrates are disposed in a staggered pattern in a longitudinal direction of the liquid ejection head (Fig. 5; substrate 21; head 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the staggered pattern of substrates of Gejima, with the head of Tanaka, in order to obtain a space utilization efficiency, as taught by Gejima (¶0122).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, in view of Kobayashi (US PGPub 2016/0128175 A1).
With regard to Claim 14, Tanaka further discloses an electrical wiring member (Figs. 2-6; 46) electrically connected to the electrically connecting part (47) through a wire (45; ¶0043; Figs. 4-5) and configured to supply the power to the electrically connecting part (47), wherein the at least one through-hole (45a), however Tanaka does not explicitly disclose wherein the through-hole is filled with a sealing member covering a connection between the electrically connecting part and the wire.
The secondary reference of Kobayashi discloses wherein the through-hole is filled with a sealing member covering a connection between the electrically connecting part and the wire (sealant 80; ¶0097; Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sealing member of Kobayashi, with the liquid ejection head of Tanaka, in order to seal the wire, as taught by Kobayashi (¶0097).


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 USC 112 is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 7 is that applicants claimed invention includes a liquid ejection head wherein the silicon substrate further includes a liquid supply port for supplying the liquid to the ejection port, and wherein the silicon substrate further includes a third through-hole and a fourth through-hole that expose the electrically connecting part at positions asymmetric to the first through-hole and the second through-hole with respect to the liquid supply port.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 USC 112 is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 8 is that applicants claimed invention includes a liquid ejection head wherein the silicon substrate has a parallelogram outer shape having sides inclined with respect to the direction [110], and wherein the at least one through-hole is disposed along the inclined sides.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853